Citation Nr: 0320842	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from December 1969 to 
May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Peters burg, Florida Regional 
Office (RO).  This case was previously before the Board in 
September 1999 and remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
shows that the veteran had a personality disorder before, 
during, and after active service.

2.  Personality disorders are not diseases or injuries for 
which service connection can be granted.

3.  An acquired psychiatric disorder is not shown to have 
been manifested prior to service.

4.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the RO has 
made reasonable efforts to develop the record, in that the 
service medical records were obtained and associated with the 
claims folder, and they appear to be intact.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a Member of the Board to advance any and 
all arguments in favor of his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available. 

In the most recent letter sent in September 2002 the veteran 
was again informed as to what was required to substantiate 
his claim.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the claim is ready for appellate 
review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where a psychosis is demonstrated 
to a compensable degree within 1 year following separation 
from service, service connection may be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1131; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).  See Winn v. Brown , 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The veteran will be considered to have in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  History conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during and 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (2002).

The veteran's October 1969 service medical entrance 
examination report shows that his psychiatric status was 
clinically evaluated as normal; this report does not 
reference the presence of mental problems or impairment of 
any sort.  The report of medical history, prepared in 
conjunction with his entrance into service, shows that he 
denied having or ever having had depression or excessive 
worry, but does reflect that he sustained a fractured skull 
at age 2.  Service records dated thereafter show the veteran 
was absent without leave on three occasions.  

In March 1970 the veteran was evaluated by a civilian 
physician during a period of unauthorized absence.  The 
examiner noted the veteran's history of childhood head injury 
in 1954.  At that time he was taken to the hospital in a 
stuporous state and could only be roused by painful stimuli.  
He was admitted for observation.  Neurological examination 
was completely within normal limits but X-rays of the skull 
revealed a possible depressed skull fracture of the right 
parietal area.  He was discharged in normal status.  In June 
1955 the veteran had an EEG as follow-up from his head injury 
and this was reportedly normal.  The examiner also noted the 
veteran's subseqnent difficulty as a student in school.  The 
examiner concluded that there was no direct evidence either 
from history or physical examination that there was any 
particular connection between the prior head injury and his 
current conduct and poor academic showing, however a 
diagnosis was deferred pending further evaluation.

The veteran underwent additional evaluation in March 1970.  
His physical examination was negative and an 
electroencephalogram was completely normal.  Psychological 
testing showed the veteran had very marked schizoid 
characteristics as indicated by his scores.  He also showed 
strong paranoid tendencies and felt himself to be under a lot 
of stress and a marked disregard for socially acceptable 
standards of behavior.  He also had moderate neurotic 
tendencies but his severe personality deviations were in the 
area of the psychotic rather than the neurotic.  It was 
strongly recommended that the veteran be placed under 
psychiatric care.  No diagnosis given.

In April 1970 military physicians examined the veteran noting 
the civilian psychological evaluations, stating that he was 
schizophrenic.  The veteran gave a history of doing poorly in 
school, getting along poorly with family members and 
convictions for burning down a trailer and stealing a car 
while in the 7th grade.  The veteran reported that he had 
been convicted of assault and battery just prior to entering 
the Marine Corps.  The veteran also reported that his current 
problem was one of not being able to "get along" in the 
service.  The examiner concluded that in spite of the 
findings of the civilian psychologist, there is no evidence 
whatsoever in the present clinical interview for a diagnosis 
of neurosis or psychosis.  The diagnosis was antisocial 
personality manifested by civilian conflicts with the law, 
inability to get along with parents, social peers or military 
peers, frequent unauthorized absences and the ability to talk 
about illegal manipulations without guilt.  The examiner 
further concluded that psychiatric hospitalization, treatment 
or further evaluation would be of no value.  

The report of his separation medical examination in May 1970 
shows that his psychiatric status was found to be clinically 
normal.  

The post service medical records cover a period from 1978 to 
1997 show that antisocial personality disorder, anxiety 
disorder, alcohol dependence, substance abuse passive-
aggressive personality disorder, ineffective coping, 
depression, schizophrenia, bipolar affective disorder, 
organic personality, and bipolar illness were diagnosed by VA 
and private physicians.  

Of some significance is a private discharge summary dated 
1978.  The veteran was having visual hallucinations secondary 
to acute intoxication.  There was also a diagnosis of 
possible acute schizophrenia.  A VA discharge summary dated 
June 1979 shows an initial diagnosis of paranoid psychosis, 
most likely schizophrenia.  It was noted that the veteran had 
been hospitalized one year prior for alcohol related 
hallucinosis.  Mental status examination was significant for 
suicidal and paranoid ideations and auditory hallucinations.  
The diagnosis at discharge was alcoholic hallucinosis.

A May 1987 VA discharge summary shows the veteran was 
hospitalized for alcohol dependence.  The veteran's history 
was significant for a 17-year drinking problem and associated 
marital and legal problems, including a DWI, arrests for 
battery on police officer, public intoxication, and divorce.  
It was noted that the veteran had been in a previous alcohol 
treatment program in 1977.  He reported that he was 
discharged early from the Marine Corps due to psychiatric 
problems.  (no psychiatric diagnosis was given).  The 
diagnosis at discharge was alcohol dependence continuous and 
passive-aggressive personality disorder.

The first post service diagnosis of a psychiatric disorder is 
found in a psychological evaluation dated March 1991.  The 
examination was conducted in conjunction with the veteran's 
application for Social Security disability.  The veteran gave 
a history of mental health counseling going back to high 
school when he saw psychiatrist because of difficulties 
communicating with people and a tendency to stay to himself.  
He has been in alcohol treatment and/or detoxification 
facilities on numerous occasions, the most recent in 1987.  
He reported experimenting with marijuana and LSD.  The 
diagnostic impression at that time was depression, 
personality disorder with passive aggressive traits and 
alcohol abuse in remission and rule out organic personality.  

These records were later the basis of a grant of disability 
benefits, Social Security Administration (SSA).  The decision 
of the SSA pertaining to his disability award reflects that 
in April 1992, the veteran was found to be "disabled" 
within the SSA's operative statutes and regulations.  The SSA 
Administrative Law Judge (ALJ) found that the veteran had not 
engaged in substantially gainful activity due to affective 
disorder.  

During VA psychiatric examination in December 1992, the 
veteran complained of a chronic history of depression since 
high school.  The veteran reported receiving sleeping pills 
and nerve pills for depression.  He was not being followed by 
a psychiatrist or on any medication for depression.  The 
veteran also gave a history of psychiatric evaluation as an 
adolescent for poor grades and difficulty communicating in 
class.  He began skipping school as early as second grade and 
by the age of 13 began having legal problems.  The examiner 
also noted the veteran's alcoholism as well as drug use 
including marijuana, PCP, acid, and cocaine.  The examiner 
noted the veteran appeared to function well in terms of his 
interpersonal skills and personality with conduct disorder 
and conduct problems as an adolescent.  He also noted the 
veteran's psychiatric history with what he described as 
problems with depression and again conduct problems predating 
his service in the military.  The veteran's inability to 
tolerate authority and his personality subsequently led him 
to have trouble in service and he was discharged.  He later 
became dependent on drugs and alcohol.  The diagnosis was 
alcohol dependence by history and polysubstance abuse by 
history conduct disorder.  

The veteran later presented testimony at a RO hearing in 
January 1998 about the onset and severity of his claimed 
psychiatric disability.  He recounted the circumstances 
surrounding his childhood head injury.  He testified that he 
had a learning impairment as a result and later a criminal 
record as a juvenile.  In service he had problems during boot 
camp and was discharged from service after 8 months.  He did 
not seek psychiatric treatment immediately after service.  

In June 1998 the veteran submitted a report from a private 
physician, which shows a diagnosis of bipolar illness, most 
recent episode hypomanic.  The examiner concluded that the 
veteran's military duty exacerbated his mental problems and 
that he now has a permanent disability.  

In June 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a videoconference hearing 
before the undersigned Member of the Board.  He testified 
that his symptoms prior to service included truancy and 
juvenile delinquency.  The veteran reported his head injury 
at service but no psychiatric evaluation was performed at 
that time.  His trouble started during basic training and he 
went several unauthorized absences.  He was evaluated by 
civilian psychiatrists who indicated the possibility of 
schizophrenia.  He did not seek psychiatric treatment within 
the first few years after service but received treatment from 
the VA medical center in Cleveland in the early 70s.  The 
veteran testified that his military service aggravated his 
psychiatric disorder.

At VA examination in July 2000 the examiner concluded that 
the veteran had a long-standing history of drug and alcohol 
problems.  He has a previous diagnosis of antisocial 
personality disorder, alcohol abuse and dependence, 
depression, personality disorder with passive aggressive 
traits, organic personality disorder and bipolar disorder 
with hypomania.  The veteran stated that he never had any 
psychiatric problems unless it was under the influence of 
alcohol or drugs.  He stated that he also got into legal 
trouble secondary to alcohol and drugs but otherwise never 
had any troubles.  The veteran is currently not on a mood 
stabilizer or any medication to treat bipolar illness and is 
functioning well.  The diagnosis was polysubstance dependence 
in partial remission and antisocial personality disorder.  

In discussing the etiology of the veteran's substance 
dependence and personality disorder, the examiner noted that 
they both could be caused by environmental and genetic 
factors.  In an effort to reconcile the conflicting medical 
opinions and diagnoses, specifically the 1998 opinion, the 
examiner noted the prior diagnoses and explained that 
patients who have personality disorders and substance abuse 
often present at different times with many different 
presentations.  For example a patient withdrawing from 
alcohol may appear to hallucinate in which case he may be 
thought to be psychotic.  Therefore it is likely that a 
patient can carry multiple diagnoses due to multiple 
different presentation depending on what drug he was using at 
the time in addition to whether or not he was withdrawing 
from the drugs.  

In determining whether any psychiatric disorder preexisted 
service.  The examiner concluded that it was not demonstrated 
in the record that the veteran had any psychiatric disorder 
diagnosed prior to his time in the service.  The examiner 
noted the veteran's multiple problems with the legal system 
prior to service and head injury.  He concluded that it was 
likely that the veteran's childhood injury could have 
contributed to his current psychiatric problems.  The 
examiner also concluded that it was highly unlikely that the 
veteran's time in the service aggravated his antisocial 
personality since the structured environment that the 
military provided should benefit someone with an antisocial 
personality disorder due to the limited setting that is 
inherent in service.  With regard to the substance dependence 
the examiner noted that the natural progression of such an 
illness is poor for most patients, however there may have 
been some contribution from previous illness as at the time 
the patient was in the service it was very common and highly 
accepted for the servicemen to consume large amounts of 
alcohol thus it is possible that his polysubstance dependence 
was aggravated by his military service.  However there was no 
way to determine whether or not the polysubstance dependence 
prior to entering the service without additional records.  

The veteran's service medical records show that he received 
an administrative discharge for several unauthorized 
absences.  These records also show that he underwent 
psychiatric evaluation but that there was no diagnosis of, or 
treatment for, any acquired psychiatric disorder.  The 
evidence shows that the veteran gave a history of head injury 
as a child.  Further, in statements and during personal 
hearings he also described extensive legal troubles prior to 
service, including arson, theft and assault and battery.  The 
most recent VA examiner in July 2000 concluded that the 
veteran's overall clinical picture appeared to be most 
consistent with a diagnosis of polysubstance dependence in 
partial remission and antisocial personality disorder.  

The overall clinical evidence, including the veteran's 
service medical records, demonstrates that the inservice 
behavioral problems were more likely than not symptomatic of 
a personality disorder.  Thus, to the extent that the 
veteran's psychiatric symptoms have been attributed to his 
personality disorder, service connection is not warranted 
since personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2002).  Consequently, there is no legal basis to 
grant service connection for this disorder.  Since the law, 
rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The record also includes variously diagnosed acquired 
psychiatric conditions, including anxiety disorder, 
depression, schizophrenia, bipolar affective disorder, and 
bipolar illness.  As noted above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

The veteran's enlistment examination included his 
acknowledgment of a fractured skull, however in the absence 
of clarifying information, the Board cannot find that this 
reference is evidence of an acquired psychiatric disorder, 
and it serves no probative value.  While the veteran contends 
that there had been inservice aggravation, this assertion, in 
and of itself, is not dispositive, and must be balanced 
against the fact that no psychiatric disorder, or any other 
mental impairment, was identified during service and there 
were no abnormal psychiatric findings reported at the time of 
separation.  

As noted above, there is some disagreement among the 
examining psychiatrists as to whether the veteran now has an 
acquired psychiatric disorder.  The Board has considered the 
private examination report dated in 1998, which suggest the 
possibility that a psychiatric disorder preexisted service, 
and was aggravated.  However, the report of the VA 
examination of July 2000 contradicts this positive evidence.  
Therefore, these opinions must thus be assessed by the Board 
to determine their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the July 
2000 VA examination is the most persuasive, as it was clearly 
based on a review of the claims folder, included detailed 
reasons and bases for the opinion offered and compared the 
differing diagnoses of record before concurring with those 
examinations that determined that the veteran did not have an 
acquired psychiatric disorder.  The physician specifically 
commented on the opinion of the private psychologist who had 
conducted the 1998 testing which yielded a diagnosis of 
bipolar illness.  

In contrast, regarding the opinion offered by the private 
physician it does not appear that he had the same familiarity 
with the complete record.  His evaluation does not refer to 
the information he relied upon in forming his opinion and no 
clinical foundation for the opinion was given.  Also it does 
not appear that this physician had the same familiarity with 
the complete record.  There is no indication that the 
psychologist reviewed the veteran's medical history, as found 
in the claims file, in formulating his opinion.  With regard 
to medical evidence, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  The Court has provided guidance for 
weighing medical evidence and has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet.App. 109, 112 
(1999).  

Further, although an examiner can render a current diagnosis 
based on his examination of the veteran, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the veteran.  See Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).  The private 
physician's comments, in context, are merely the recordation 
of the history as related by the veteran, and do not 
represent a medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, to the 
extent that his clinical records based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's psychiatric disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent 2000 VA 
examiner's findings and conclusions for the following 
reasons: first, the 2000 VA opinion was rendered after a 
thorough review of the veteran's claims folder, including 
service medical records and post-service medical and lay 
evidence; second, with regard to service aggravation, the VA 
opinion includes reasoning that is supported by stated 
medical principles; third, there is no similar indication in 
the record that the private physician reviewed the entire 
record.  

Therefore after weighing all the evidence, the Board adopts 
the July 2000 VA examiner's conclusions, and, in light of the 
other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 
(1995).

The veteran's contentions have also been considered.  
However, the crucial question in this case is whether the 
service aggravated the acquired psychiatric disorder the 
veteran has now.  This question is one that can only be 
answered convincingly by applying medical judgment.  The 
opinion of an individual who is not an expert in medical 
matters cannot provide an adequate basis for answering the 
question.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, although it may be permissible 
for SSA to pay benefits for a personality disorder under its 
governing law, VA has a specific bar, discussed above, 
against granting compensation for such a disorder.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


